 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
[image1.jpg]
 
Mr. Andrew Prince
Freundlich Supply Company, Inc.
2200 Arthur Kill Road
Staten Island, NY 10309


August 19, 2009



 
Re:
Line Letter for $2,800,000.00 Line of Credit



Dear Mr. Prince:


Israel Discount Bank of New York (“IDB”) is pleased to advise you that it is
prepared to extend to Freundlich Supply Company, Inc. (the “Borrower”), a
corporation, organized and in good standing under the laws of the State of New
York, an uncommitted discretionary demand line of credit (“Line” or “Credit
Facility”) in the maximum principal amount of $2,800,000.00, subject to the
following terms and conditions of this line letter agreement (“Line Letter”)
used forth below:


Borrower may utilize this Line until April 30, 2010 (the “Expiration
Date”);  provided, however, that Borrower acknowledges the continuing
availability of this Line is at all times subject to IDB’s sole and absolute
discretion, and nothing in this Line Letter, the Note (as defined below) or any
other documents relating to this Line Letter, or the enumeration in this Line
Letter or the Note of specific events of default, conditions and/or covenants
shall be construed to qualify, define or otherwise limit IDB's right, power, or
ability, at any time, under applicable law, to (a) cancel this Line without
prior notice, (b) demand payment of the entire outstanding principal amount,
accrued interest and other fees and expenses due under this Line and the Note or
(c) deny any extension of credit under this Line.  Borrower agrees that
Borrower's breach of or default under any enumerated obligations or conditions
is not the only basis for demand to be made or for a request for an extension of
credit to be denied, as Borrower's obligation to make payment shall at all times
remain a demand obligation. Notwithstanding anything in this Line Letter to the
contrary, this Line Letter does not create a commitment or obligation to lend by
IDB and Borrower acknowledges that IDB has no obligation to lend.


Credit Facility:
IDB establishes for the benefit of the Borrower the uncommitted Credit Facility
pursuant to which IDB may, in its sole discretion and pursuant to the Borrower’s
requests, make advances under a revolving credit line (“Revolving Credit Line”
as further described below in subparagraph (a) in the aggregate amount of the
lesser of: (i) $2,800,000.00; or (ii) Borrowing Base (“Maximum Credit
Amount”). Subject to such availability, such extensions of credit shall be
available under the Line and limited to the following sublimits:

 
 
 
1

--------------------------------------------------------------------------------


 
 
[image1.jpg]
 
 
 (a)
 
Revolving Credit Line.  Advances under the Revolving Credit Line shall be
evidenced by IDB’s Demand Grid Promissory Note (the “Note”) in the principal
amount of $2,800,000.00 (revolving principal amount).  Any advance under the
Line made at the discretion of IDB shall be in an amount not less than $50,000.

 


Purpose:          The purpose of the Credit Facility shall be for working
capital.


Interest and     Interest.
Principal
Payments: 
(a)
 
Rate.  Each advance under the Revolving Credit Line shall bear interest at a
rate to be elected by the Borrower at the time of each advance request equal to
either:

 
 
(i)
Prime Rate Option:  A rate of interest established by IDB as its prime rate of
interest, as determined by IDB from (the “Prime Rate”), plus a margin of One
Hundred and fifty (150) basis points. Any change in the Prime Rate shall take
effect on the date of the change in the Prime Rate; or

 
  (b)
 
Interest Payments.  Interest on the unpaid principal balance of the Note from
time to time outstanding shall be payable monthly pursuant to the terms of the
Note.

 
  (c)
 
Interest Rate Floor.  There shall be an interest rate floor of 4.25% for all
borrowings under the Credit Facility.

 
  (d)
 
Increased Costs.
If at any time during the term of the Line, IDB determines that the Prime Rate
will not adequately and fairly reflect the cost to IDB of making or maintaining
an advance, then IDB shall give notice thereof to the Borrower as promptly as
practicable thereafter and, until IDB notifies the Borrower that the
circumstances giving rise to such notice no longer exists.

 
 
 
 
 
 
 

 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
2

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]
 
 
                                      Principal.
 
 
Prior to the Expiration Date and further provided that no Event of Default has
occurred, the unpaid principal amount due under the Line may be repaid and
reborrowed in accordance with and pursuant to the terms of the Note.



 
All amounts of interest, principal and other fees and other charges shall be
payable no later than the Expiration Date, upon demand by IDB, or upon the
occurrence and continuation of an Event of Default.



Borrowing Base:
As noted above, the Maximum Credit Amount for the Credit Facility shall be the
lesser of: (i) $2,800,000.00; or (ii) the Borrowing Base.  The Borrowing Base
shall mean that amount consisting of (a) 80% of Eligible Accounts Receivable,
plus (b) (50% of Eligible Inventory, and reducing by 2.5% each month until the
final advance rate is equal to 30%,  (c) minus any reserves required by
IDB.  The specified advance rates and reserves required by IDB are subject to
change following IDB’s review of the Field Exam.

 

 

 
The term “Eligible Accounts Receivables” as used herein means accounts
receivables which are due and payable and not more than 120 days from invoice
due date and therefore excluding contra accounts, related accounts, foreign
accounts, poor credit accounts or other accounts which, in the sole discretion
of IDB, do not constitute acceptable collateral. 

 
 
The term “Eligible Inventory” as used herein means finished goods on premises
which are held for sale excluding any which are not currently saleable and any
which, in the sole discretion of IDB, do not constitute acceptable
collateral.  Eligible Inventory will be capped at $2,500,000.00.



 
The term “Field Exam” as used herein generally means the engagement of financial
professionals (in-house or external) by the Bank to perform certain limited
procedures with respect to the Borrower’s operations, internal control
structure, loan covenant compliance and adherence to reporting requirements.

Fees and
 

Charges:
Fees and charges applicable to the Credit Facility are set forth on Schedule
1.  Additionally, other fees may be applicable to deposit accounts and other
financial products and services offered by IDB, which are set forth in separate
account agreements and schedules applicable to such accounts and products, and
are subject to change.

 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
3

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]

 
Collateral:
The Credit Facility shall be secured by a perfected first priority security
interest in all assets and personal property of the Borrower, whether now owned
or hereafter acquired, pursuant to IDB’s General Security Agreement, duly filed
UCC financing statements and such other and further documentation as IDB
determines necessary in its discretion.



Guarantees:
The following guarantors (each, a “Guarantor”, collectively, “Guarantors”) shall
guarantee the full and prompt repayment of all loans, extensions of credit and
financial accommodations provided under the Credit Facility together with
interest and costs thereon pursuant to IDB’s Guaranty Agreement (the
“Guarantee”). In addition, the Line shall be guaranteed by all subsidiaries
hereafter formed or acquired by the Borrower and each such new subsidiary shall
execute a Guarantee promptly after the Bank’s request therefore.

 

 
Name
Address
 
Precision Aerospace
Components, Inc.
2200 Arthur Kill Road
Staten Island, NY 10309

 
Covenants and
Conditions:
The Credit Facility is subject to the following financial covenants and
conditions:



 
1.
Capital Funds. The Borrower must achieve at 12/31/2009 and maintain thereafter a
minimum of $2,200,000.00 in Capital Funds.  The term Capital Funds as used
herein shall mean shareholder equity plus subordinated debt, in form
satisfactory to IDB, less intangible assets, investments in other companies, and
loans to officers and affiliates.

 
2.
No Losses.  The Borrower agrees that, so long as any obligations under the
Credit Facility remain outstanding, the Borrower shall not incur a net loss [on
a combined basis] in any fiscal year determined for Borrower [and its
subsidiaries on a consolidated basis].

 
4.
No Change of Name.  The Borrower shall not change its name without the prior
written consent of IDB.

 
5.
Insurance.  The Borrower shall maintain hazard insurance, endorsed to name IDB
as an additional loss payee, on its inventory [and other assets pledged to the
Bank as collateral for the Line] with a financially sound and reputable
insurance company in such amounts as are necessary to cover not less than the
replacement cost of such inventory and covering such risks as are usually
carried by companies engaged in the same or similar business. So long as no
Event of Default has occurred and is continuing under the loan documents in
respect of the Credit Facility, the Borrower shall be entitled to receive the
full amount of all insurance proceeds, provided that said proceeds are used to
purchase replacement inventory [and such other insured assets] of a type and
quality satisfactory to IDB.




 
 
 
 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
4

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]
 
 
6.
Compliance; Existence.  The Borrower shall comply with laws and contractual
obligations, payment of obligations and preserve its existence.

Conditions 
 

Precedent:
Prior to the Borrower’s initial and each subsequent request for an advance or
financial accommodation under the Credit Facility, it shall have provided to IDB
the following:


 
 
1.
A copy of the resolutions passed by the Borrower’s Board of Directors, certified
by its Secretary, as being in full force and effect authorizing the borrowing
described herein, incumbency certificate for Borrower identifying all authorized
officers with specimen signatures and the execution of all documents and
agreements required by IDB to evidence and secure the Credit Facilities, which
shall include this Line Letter, Note, General Security Agreements, Guaranty
Agreements and such other documents, all in form and substance acceptable to IDB
and its counsel in their sole discretion;

 
2.
A copy of the resolutions passed by each Guarantor’s Board of Directors or other
governing body, as applicable, certified by the Secretary of such Guarantor as
being in full force and effect authorizing the guarantee described herein and
the execution of all documents and agreements required by IDB to evidence and
secure the guarantee;

 
3.
Copies of the certificates of incorporation of the Borrower and each Guarantor,
as the case may be;
  4.  Payment of all fees, expenses and charges invoiced by IDB; 

 
5.
Insurance in amounts satisfactory to IDB, with IDB named as lender loss payee on
such policy;

 
6.
Release of all liens including those of refinanced lenders, prior to funding;

 
7.
Satisfactory completion of standard due diligence, including Know Your Customer
procedures, searches and reports required by IDB, including the Field Exam
confirming parameters of Borrowing Base, with all costs for the account of the
Borrower;

 
8.
Receipt of satisfactory financial statements and projections for the current
fiscal year, which reflect compliance with all covenants of this Line Letter;




 
 
 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
5

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]
 
 
9.
The Borrower shall open and maintain its operating deposit accounts with IDB;

 
10.
The absence of any action, suit, investigation or proceeding pending or
threatened in any court of before any arbitrator or governmental authority that
purports (a) to materially and adversely impact the Borrower, its subsidiaries
or any Guarantor, or (b) to affect any transaction contemplated hereby or the
ability of the Borrower, its subsidiaries or any Guarantor to perform their
respective obligations under the Credit Facility.

Financial
  Information:   The borrower agrees that, so long as any obligations under the
CreditFacility remain outstanding, the Borrower shall furnish to IDB:

                                   
 
1.
Within 120 days after the end of each of its fiscal years, the financial
statements of the Guarantor dated as of the end of the reported fiscal year,
which shall be audited by a certified public accountant acceptable to IDB and be
without material exception or qualification.  Within 120 days after the end of
each of its fiscal years, the financial statements of the Borrower dated as of
the end of the reported fiscal year, which shall be prepared by the management
of the Borrower, and confirmed by the Company’s certified public accountant.

 
2.
Within 60 days of the fiscal quarter ending 3/31, 6/30 and 9/30 the financial
statements of the Guarantor dated as of the end of the reported fiscal quarter.
These statements shall be prepared by management and acceptable to IDB;

 
3.
Within 60 days of the fiscal quarter ending 3/31, 6/30 and 9/30 the financial
statements of the Borrower dated as of the end of the reported fiscal quarters.
These statements may be prepared by management;

 
4.
Within 25 days from every month end, monthly income statement, balance sheet;

 
6.
Signed monthly Borrowing Base Certificates by the 20th of the following month in
form satisfactory to IDB and an accounts receivable aging report, including a
roll forward of accounts receivable reflecting sales, collections and credits
for the prior month and such other information as IDB may require;

 
7.
Monthly balance sheet and income statement forecasts for the 12-month fiscal
period ending 12/31 shall be submitted no later than 60 days after fiscal year
end;

 
8.
Notice of default, litigation, proceedings or investigations, and material
changes in accounting or financing reporting practices.

 
 
 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
6

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]
 
 
Examinations:
The Borrower shall allow representatives of IDB to examine any of its books,
records and collateral, at any reasonable time.  Examinations will normally take
place once a year but may be done more frequently at IDB’s discretion and shall
be for the account of the Borrower.



Documentation:
The utilization of the Credit Facility will be subject to the execution and
delivery to IDB of such agreements, documents, instruments, and certificates as
may be requested by IDB and its counsel to evidence the Credit Facility,
guarantees, security interests and other matters relating to the Credit Facility
in form and substance satisfactory to IDB and its counsel, in their sole
discretion.  The loan documents shall contain normal and customary default
provisions, as applicable.  Reasonable legal fees and costs shall be for the
account of the Borrower.

Negative
Covenants:
The Borrower is prohibited from: (i) incurring additional debt; (ii) granting
liens; (iii), entering into agreements for joint ventures, mergers or sales of
all or substantially all of Borrower’s assets; (iv) guaranteeing the
indebtedness of other persons or entities; (v) issuing dividends; (vi) making
loans and advances to officers and related entities; (vii) entering into
transactions with affiliates; or (viii) making material changes in the nature of
its business.



USA Patriot Act:
To comply with applicable law, the Borrower, Guarantors and beneficial owners of
the Borrower and Guarantors shall provide IDB with verifiable information
including: name, address, and corporate tax identification number, date of birth
and social security number (if an individual) and other information.  This
information may be shared with government agencies and regulators as required by
applicable law.  The Borrower further confirms and represents that it is in
compliance with all applicable terms and conditions under the USA PATRIOT Act.

General 
 

Information:
The Borrower shall supply IDB with other such information, reports, and
statements as it may reasonably request, and agrees to cooperate with IDB in
order to comply with the terms and conditions of this Line Letter.

Events of 
 

Default:
The following shall constitute events of default (“Events of Default”) under the
Line, entitling IDB to pursue all rights and remedies available under the loan
documents and applicable law:

 
 
 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
7

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]

 
 
1.
Nonpayment of principal or interest due under the Credit Facility and such
nonpayment is not cured within 10 business days from the due date;

 
2.
Nonpayment of fees or other amounts due under the Credit Facility and such
nonpayment is not cured within 10 business days from the due date;

 
3.
Any representation or warranty providing to have been materially incorrect when
made or confirmed;

 
4.
Failure to perform or observe covenants set forth in the loan documents within
10 business days from such failure;

 
5.
Commencement of a bankruptcy or insolvency proceeding against the Borrower or
Guarantors (and, in cases of an involuntary proceeding only, such action is not
dismissed within 20 days);

 
6.
Actual or asserted invalidity of any loan document related to the Credit
Facility;
  7.  Change in control or ownership of Borrower; and    8.  Any other Events of
Default set forth in the Note. 

General
Indemnity:
Borrower shall indemnify IDB, its affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel of any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party, Borrower, its affiliates or any Guarantor
arising out of, in connection with, or as a result of the execution and delivery
of the loan documents for the Credit Facility or any related agreement or
instrument contemplated, the performance by the parties to the loan documents or
their respective obligations under such agreements or the consummation of the
transactions contemplated by such agreements.

Waiver;
Jurisdiction:
IT IS UNDERSTOOD AND AGREED THAT IN THE EVENT OF ANY LITIGATION OR ACTION
ARISING OUT OF OR RELATING TO THE CREDIT FACILITY OR THEIR BANKING RELATIONSHIP,
THE UNDERSIGNED PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY AND
CONSENT TO THE JURISDICTION OF THE COURTS OF (I) THE STATE OF NEW YORK OR (II)
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK.  No waiver of any terms or conditions of
this Line Letter or any other loan documents shall be effective unless set forth
in writing and executed by the Borrower and officers of IDB.

 
 
 
 
 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
8

--------------------------------------------------------------------------------

 
 
 
[image1.jpg]
 
 
Applicable Law:
This Letter and the terms and conditions contained herein are to be construed
according to and governed by the internal laws of the State of New York.



Acceptance:
By signing below, the Borrower and Guarantors agrees to the terms and conditions
set forth in this Line Letter, which terms may not be amended or modified unless
in a writing executed by the Borrower and IDB.  The Guarantors unconditionally
and irrevocably waive notice of any such amendments or modifications.



Please indicate your agreement and acceptance of the foregoing by signing and
returning the enclosed copy of this letter by 8/27/2009.  Should you have any
questions, please contact the undersigned at your convenience at (212) 551-
8723.
 



   
Very truly yours,
         
ISRAEL DISCOUNT BANK OF NEW YORK
         
By: ________________________________________
   
        James M. Morton
   
        First Vice President
         
By: ________________________________________
   
       Leon Terrano
   
       Senior Vice President
     





AGREED AND ACCEPTED:


Borrower:


Freundlich Supply Company,
Inc.                                                                                                Attest:




By:  ____________________________________                                                               By:  ______________________________________
Name: Andrew Prince
Name:

Title:
Title:  Corporate Secretary



Guarantor:
 


 

Precision Aerospace Components, Inc.  Attest: 

 


By:  ____________________________________                                                               By:  ______________________________________
Name:
Name:

Title:
Title:  Corporate Secretary


 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
9

--------------------------------------------------------------------------------

 



Schedule 1
(Loan Fees1)


Description of Fee, Charge or Premium
Amount
Administration Fee (administrative costs associated with each amendment,
modification and renewal of credit facility)
$1,000.00
Annual Line Fee
$5,000
Audit Confirmation Fee (administrative costs associated with each responses to
auditors, accountants and other professionals)
$50.00
Closing Fee
$0.00
Collateral Monitoring Fee (monthly administrative costs associated with IDB’s
review of Borrowing Base and pledged accounts)
$500.00
Field Exam Fee (Initial)
Actual Fees
Field Exam Fee (Annual) (to be paid directly to field examiner)
Actual Fees
Late Payment Premium (imposed after ten days from due date)2
Greater of: (a) 5% of Late
Payment Amount; or (b) $200.00
Legal Fee (actual fees for IDB’s counsel, or market rate for IDB’s in-house
counsel, for services rendered to and costs incurred by IDB in connection with
the review and preparation of loan documents and other banking related services)
$350.00
Overadvance Fee (administrative costs associated with each advance exceeding
approved Maximum Credit Amount)
$500.00
Small Item Advances (for each advance under the credit facility that is less
than $50,000)
$150.00
Small Item Paydowns (for each principal paydown under the credit facility that
is less than $50,000)
$150.00




______________________________
 
1           This Schedule of Loan Fees is applicable to the subject Line and
supplements all other schedules of fees and charges, as may be amended and
updated by the Bank from time to time, for financial services and products
offered by Bank.  The Schedule does not include additional fees that may become
due and payable upon a Default or an Event of Default.
 
2           The Late Payment Premium is a separate from and in addition to the
payment of any default rate of interest due under the subject credit facility.

 


ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC
511 FIFTH AVE. NEW YORK, NY 10017-4997 · TEL: (212) 551-8500
 
10

--------------------------------------------------------------------------------

 
